                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 HARRISON COMPANY LLC,                        §
                                              §
               Plaintiff,                     §
                                              §
 v.                                           § CIVIL ACTION NO. 3:19-CV-1057-B
                                              §
 A-Z WHOLESALERS INC. and                     §
 BARKAT G. ALI,                               §
                                              §
               Defendants.                    §


                            JOINT REPORT NAMING MEDIATOR


       Pursuant to the Scheduling Order (Doc. 9) in this case, the parties have agreed to the

following mediator:


       Christopher Nolland
       1717 Main Street
       Suite 5550
       Dallas, TX 75201
       T: (214) 653-4348
       F: (214) 653-4343




                                             1
Dated: October 7, 2019       Respectfully Submitted,


                             /s/ Anna K. Finger_____________________
                             David L. Swanson
                               State Bar No. 19554625
                              dswanson@lockelord.com
                             Joseph A. Unis, Jr.
                               State Bar No. 24075625
                               junis@lockelord.com
                             Anna K. Finger
                               State Bar No. 24105860
                               anna.k.finger@lockelord.com
                             LOCKE LORD LLP
                             2200 Ross Avenue, Suite 2800
                             Dallas, Texas 75201
                             T: 214-740-8000
                             F: 214-740-8800

                             ATTORNEYS FOR PLAINTIFF

                                           —AGREED—

                             /s/ Lars L. Berg (with permission)________
                             Lars L. Berg
                             State Bar No. 00787072
                             lars.berg@kellyhart.com
                             Elizabeth A. Cuneo
                             State Bar No. 24100166
                             Elizabeth.cuneo@kellyhart.com
                             KELLY HART & HALLMAN LLP
                             201 Main Street, Suite 2500
                             Fort Worth, Texas 76102
                             Telephone: (817) 332-2500
                             Facsimile: (817) 878-9280

                             ATTORNEYS FOR DEFENDANTS




                         2
                             CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I served the foregoing Joint Report Naming
Mediator on all counsel of record via the Court’s ECF system and/or via email.

                                                /s/ Anna K. Finger_____________________




                                            3
